Citation Nr: 0808824	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
knee condition, status post total knee replacement, to 
include as secondary to a service-connected right knee 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 2005 and May 
2006 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran was afforded a personal hearing at the RO in 
January 2008 before by the undersigned.  A transcript of the 
proceeding is associated with the claims file.

The Board notes that where, as here, "there is no clearly 
expressed intent [by the veteran] to limit the appeal to 
entitlement to a specific disability rating for the service-
connected condition, the . . . BVA [is] required to consider 
entitlement to all available ratings for that condition."  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, although the 
May 2006 rating decision stated that an increased rating to 
30 percent for the veteran's right knee disability 
constituted a complete grant of the benefit sought on appeal, 
the issue of entitlement to a rating in excess of 30 percent 
for degenerative joint disease, right knee, remains in 
appellate status.

The issue of entitlement to a rating in excess of 30 percent 
for degenerative joint disease, right knee, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  In a November 1996 decision, the RO denied service 
connection for left knee disability; the veteran did not 
appeal the November 1996 decision within one year of being 
notified.

2.  Evidence submitted since the RO's November 1996 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1996 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has not been received since the 
RO's November 1996 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
knee condition, status post total knee replacement, to 
include as secondary to a service-connected right knee 
disability.  The Board notes that the veteran's claim was 
received in March 2002.  In June 2002, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the June 2002 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence claims.  The Court stated that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  In this case, the veteran was informed of the 
current standard used in assessing new and material evidence 
claims, and he was informed in the June 2002 letter that, to 
constitute new and material evidence, he must provide 
evidence that bears directly on his prior denial of November 
1996.  Subsequent correspondence from the RO reference the 
November 1996 and the basis for denial in that decision.  
Therefore, the directives of Kent have been satisfied.

With respect to the duty to assist, the Board notes that the 
veteran has undergone VA examinations in conjunction with his 
claim for service connection.  38 C.F.R. § 3.159(c)(4).  The 
VA examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  Further, the claimant's 
service medical records and pertinent post-service medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  

New and Material Evidence

In a November 1996 decision, the RO denied service connection 
for a left knee disorder, as secondary to a right knee 
disability.  According to the RO, the veteran's service 
medical records were negative for a left knee disability, and 
there was no evidence of record to provide a medical nexus 
linking the veteran's service connected right knee disability 
to his left knee condition.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's November 1996 rating decision is final.  38 U.S.C.A. 
§ 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of numerous private medical reports detailing the veteran's 
left knee condition and subsequent treatment.  A MRI from 
October 1997 revealed a tear of the posterior horn of the 
medial meniscus, an extruded horn of the anterior medical 
meniscus, and joint effusion.  Surgical reports from January 
1998 and January 2000 document the veteran's extensive left 
knee operations.  Ongoing treatment reports provide further 
detail regarding the nature and extent of the veteran's left 
knee condition.  VA examination reports conducted in July 
2002 and February 2005.  Finally, lay evidence, submitted 
during the veteran's January 2008 Board video hearing by 
himself and his spouse, indicated that is left knee condition 
continues to worsen.

However, the additional evidence is not new and material.  
Although the evidence submitted is new, it is not material.  
None of the above referenced treatment records, surgical 
records, or examination reports contain any medical evidence 
linking his current, left knee condition to either his active 
service or to his service-connected right knee disability.  
Indeed, the evidence is clearly to the contrary.  The reports 
of the July 2002 and February 2005 examinations both include 
findings that the veteran's current left knee disability was 
caused or aggravated by his right knee disability.  
Therefore, the veteran has not submitted evidence to cure the 
prior evidentiary defect.

As to the statements by the veteran and his spouse linking 
his current condition to his service-connected, right knee 
disability, lay persons are not shown to possess the 
appropriate medical expertise and training to competently 
offer an opinion as to current medical diagnoses, thus, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, unsupported lay statements, even if new, do 
not serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Laypersons are not competent to give a medical opinion as to 
diagnosis or causation. Therefore, statements to that effect 
are not new and material evidence, see Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray.

In sum, although the veteran did not submit duplicate 
evidence, the evidence of records does not provide a medical 
nexus between either his active service or his service-
connected, right knee disability.  

New and material evidence has not been received since the 
RO's November 1996 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.






ORDER

The application to reopen the claim of service connection for 
a left knee condition, status post total knee replacement, to 
include as secondary to a service-connected right knee 
disability, is denied.


REMAND

The veteran filed a claim for an increased rating for his 
service-connected degenerative joint disease, right knee, in 
March 2002.  His 10 percent disability rating was continued 
via an August 2002 rating decision.  In his June 2003 notice 
of disagreement (NOD), the veteran stated, "I request an 
increased rating on [the] right knee to at least 30%."  In a 
May 2006 Decision Review Officer (DRO) decision, the DRO 
increased the veteran's disability rating to 30 percent, 
which included a 10 percent rating for reduced flexion.  
According to the DRO, because the veteran's right knee 
disabilities totaled 30 percent, the veteran had received a 
complete grant of his appeal. 

As noted above, where, as here, "there is no clearly 
expressed intent [by the veteran] to limit the appeal to 
entitlement to a specific disability rating for the service-
connected condition, the . . . BVA [is] required to consider 
entitlement to all available ratings for that condition."  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, although the 
May 2006 rating decision considered the veteran's 30 percent 
rating to be a complete grant of the benefit on appeal, this 
was not the case.   Because the veteran requested a rating of 
"at least" 30 percent in his June 2003 NOD, and did not cap 
his request at 30 percent, the issue of an increased rating 
for degenerative joint disease of the right knee remains in 
appellate status.

During the veteran's January 2008 Board video hearing, the 
veteran testified that his right knee condition has worsened 
since his last VA examination.  He testified that he had 
experienced increased instability and pain.  The Board notes 
that the veteran's last VA examination was conducted in 
February 2005.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

Therefore, an additional VA examination is required.  The 
veteran should be scheduled for a VA orthopedic examination 
to determine the nature and severity of his current, service-
connected right knee disability.  The examiner should perform 
all appropriate diagnostic testing, to include x-rays if 
necessary.  The examiner should review the veteran's claims 
file prior to the examination, and he/she should express a 
rationale for any opinion provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The notice must also include notice 
sufficient to notify the veteran that to 
substantiate his claims for an increased 
rating for degenerative arthritis in the 
right knee, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his bilateral ankle and/or 
knee disabilities and the effect that 
worsening has on his employment and daily 
life.  Examples of the types of medical 
and lay evidence that the veteran may 
submit should also be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. § 4.71a,  specifically 
Diagnostic Codes 5010, 5060, and 5261, 
regarding the assignment of a disability 
rating in excess of 30 percent for a right 
knee condition.  
 
2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service- 
connected right knee disability.

The examiner should report the range of 
motion measurements for the right knee, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right knee is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner should also opine as to the 
impact that the veteran's service-
connected condition has on his 
employability.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


